 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-149-JAM
12                               Plaintiff,             STIPULATION REGARDING CONTINUANCE
                                                        AND EXCLUDABLE TIME PERIODS UNDER
13                         v.                           SPEEDY TRIAL ACT; FINDINGS AND ORDER
14   DOMINGO ENE,                                       DATE: December 17, 2019
     JOSHUA HOPOI, and                                  TIME: 9:15 a.m.
15   RAYMOND SU,                                        COURT: Hon. John A. Mendez
16                               Defendants.
17

18                                             STIPULATION

19          1.     At the status conference on October 1, 2019, this matter was set for a trial confirmation

20 hearing at 9:15 a.m. on December 17, 2019, and jury trial at 9:00 a.m. on February 3, 2019, and time

21 was excluded through that date.

22          2.     By this stipulation, the defendants now move to continue the trial date until 9 a.m. on

23 February 10, 2020, and the trial confirmation hearing until 9:15 a.m. on January 7, 2020, and to exclude

24 time between the date of this order and February 10, 2020, under Local Code T4.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)     Defendants were arraigned on the original indictment on August 8, 2018, and

27          arraigned on the superseding indictment on November 14, 2018.

28                 b)     Between August 2018 and December 2018, the government produced to defense


      STIPULATION FOR CONTINUANCE & EXCLUSION OF        1
      TIME
 1          counsel over 2400 pages of discovery, as well as 21 separate disks.

 2                   c)     The government produced 3 additional pages on January 18, 2019, and 3

 3          additional disks with 2 additional pages on April 17, 2019.

 4                   d)     At defense counsel’s request, on August 9, 2019, the government produced over

 5          1500 additional pages consisting of discovery in the case United States v. Daron Tarver, 2:18-cr-

 6          00223.

 7                   e)     Counsel for all three defendants require the additional time between now and

 8          February 10, 2020, to prepare for trial, in light of the volume of discovery, the need to plan a trial

 9          strategy for this three-defendant case, and the additional interviews and other investigation that

10          will be required.

11                   f)     Counsel for defendants believe that failure to grant the above-requested

12          continuance would deny them the reasonable time necessary for effective preparation, taking into

13          account the exercise of due diligence.

14                   g)     The government does not object to the continuance.

15                   h)     Based on the above-stated findings, the ends of justice served by continuing the

16          case as requested outweigh the interest of the public and the defendant in a trial within the

17          original date prescribed by the Speedy Trial Act.

18                   i)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19          et seq., within which trial must commence, the time period between the date of this order and

20          February 10, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

21          [Local Code T4] because it results from a continuance granted by the Court at defendant’s

22          request on the basis of the Court’s finding that the ends of justice served by taking such action

23          outweigh the best interest of the public and the defendant in a speedy trial.

24          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

25 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

26 must commence.

27          IT IS SO STIPULATED.

28

      STIPULATION FOR CONTINUANCE & EXCLUSION OF           2
      TIME
 1
     Dated: November 19, 2019                          MCGREGOR W. SCOTT
 2                                                     United States Attorney
 3
                                                       /s/ MIRIAM R. HINMAN
 4                                                     MIRIAM R. HINMAN
                                                       Assistant United States Attorney
 5

 6
     Dated: November 19, 2019                          /s/ TASHA CHALFANT
 7                                                     TASHA CHALFANT
                                                       Counsel for Defendant
 8                                                     Domingo Ene
 9
     Dated: November 19, 2019                          /s/ NOA OREN
10                                                     NOA OREN
                                                       Counsel for Defendant
11                                                     Joshua Hopoi
12
     Dated: November 19, 2019                          /s/ LINDA PARISI
13                                                     LINDA PARISI
                                                       Counsel for Defendant
14                                                     Raymond Su
15

16

17                                       FINDINGS AND ORDER
18        IT IS SO FOUND AND ORDERED this 20th day of November, 2019.
19
                                                     /s/ John A. Mendez
20                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

     STIPULATION FOR CONTINUANCE & EXCLUSION OF    3
     TIME
